Wyly, J.
The plaintiff sues to recover a sum of money deposited in *229the Branch of the Louisiana State Bank by Mrs. Sophia Brunot in her capacity of administratrix of the succession of Felix R. Brunot, on the twentieth March, 1865, as appears by her bank book.
The answer denies generally the allegations of the petition, and avers that “no such sum in money, as is alleged in said plaintiff’s petition, was or ever has been deposited in said Louisiana State Bank as-alleged, but there was deposited in said-bank to the alleged credit of said succession or estate named in said petition, a large number of the-notes or purported promises to pay, commonly called Confederate notes, which said Confederate notes, were never, at any time, of any legal value whatever.”
The issue thus made up, was that no sum of money, as claimed, was-deposited, but that there was deposited a large number of purported promises to pay, called Confederate notes.
From the view we have taken of the case, it will be unnecessary to examine the bills of exception taken by the plaintiff.
The deposit of the twentieth of March, 1865, is fully established by the bank book and other evidence in the record.
To rebut this, the defendant introduced three witnesses who appear to have but little personal knowledge of the case, and their evidence fails to establish a valid defense. The main witness was W. S. Pike, who, alter testifying of checks drawn by Mr. Brunot, says: “The balance to the credit of Brunot was transferred to the credit of Mrs. Brunot, administratrix; one check of six hundred dollars was drawn by Mrs. Brunot twentieth March, 1865. I am now referring to my books. The $18,472 63, which was to the credit of Mrs. Brunot, administratrix, was transferred on the twentieth March, 1865. This is the way the credit to Mrs. Brunot arose. Mrs. Brunot drew a check on the bank for the balance due and then transferred the amount of the check to her own credit as administratrix. No money passed at all.”
On cross examination, however, he says. “ On twentieth March, 1865, I was residing in New Orleans ; my connection with the Branch Bank had not then ceased. T aeso transactions on twentieth March, 1865, took place at Baton Rouge. Of my own personal knowledge I knoio nothing of what occurred between Mrs. Brunot and the bank at that day.'1'1 * * '* * ® *
Again he swears: “I know all this matter of my own knowledge because the transaction took place between the estate and my brother, under my directions. I directed how the thing should be done.” * *
Again he says: “ The three notes spoken of (the Allain notes) were deposited for collection on twenty-third April, 1861, and' matured in January, February and March, 1862. 1 know that these notes were collected in Confederate money, because they were payable at the mother bank in Mew Orleans, and no other money was used at that lime at Baton liouge, and, I believe, here also.”
*230To my mind it is evident that this witness had no personal knowledge of the deposit made by Mrs. Brunot, administratrix, or of the entry-in the bank ^ook on the twentieth of March, 1865; his own evidence discloses the fact that ho was in New Orleans on that day, while the transaction in question occurred at Baton Rouge. Nor does he know any thing, of his own knowledge, whatever, about the collection of the Allain notes by the bank for Brunot in Confederate money. On this point his evidence is only a vague conjecture, based on his general knowledge that that currency was at that time mainly used at Baton Rouge and at this place.
Iiis testimony fails, in our opinion, to establish the fact that Brunot was ever aware that the notes left by him for collection in the bank had been collected in Confederate money. True, he says: “There was a check of $1500 00, one of $150 00, one of $100 00, and one of $17 00 paid between the first January' and first April, 1862, to Brunot in Confederate money-. I don’t know that Brunot had any notice that the funds would be Confederate money'; but his checks wore drawn against what he liad to his credit and were paid in Confederate money.” The witness does not swear that the money was paid to Brunot in person, because, he says, “ I don’t know that Brunot had any-notice that the funds would be Confedérate money.” * * *
It is manifest that the witness Bernard, also had no personal knowledge of the matters of which he testified. Indeed, on cross examination, he says: “ I know nothing about Brunot’s account. I know ol no agreement with him. His account was kept in Baton Rouge. In taking up the notes spoken of no money -was passed. Allain paid with his checks on our bank. I did not act as receiving teller, but I used to look over the cash every day to see if any thing else was received than Confederate money-. Paul Blanc was receiving teller at the time.” * * s '2 * *
How could this witness in looking over the cash receipts of the day derive a personal knowledge of how Allain paid the notes to the receiving teller or in what particular currency they were paid ?
The receiving teller may have collected the notes left by Brunot with the bank for collection, in good money, and the same not appear in the cash receipts. Why- was he not introduced as a witness? He could have stated precisely the character of the funds received by the bank on the notes left with it by Brunot for collection.
On the vague and conjectural statements of the two witnesses heretofore named and that of another, who admitted he was in Europe when these transactions occurred, the defendant asks to be relieved.
The bank has not furnished any positive evidence that the notes of Allain belonging to Felix R. Brunot, and left by him with the bank for collection, in April, 1861, were ever collected in Confederate money. No authority is shown to the defendant to make the collec*231tion in such money. No knowledge of the collection is brought home to Brunot.
Where then is any dealing in a treasonable currency or deposit of Confederate money by E. R. Brunot or his succession ? Where is any ratification by Brunot of the collection, in Confederate money, made for him by the bank ?
There is not a particle of proof that he ever authorized the bank to make the collection in Confederate money or that he was ever informed thereof. Indeed, the witness Pike says, “I do not know that Brunot had any notice that the funds would be Confederate money.” * * * * *■ *
When the notes were deposited by Brunot with the bank for collection Confederate notes had not yet been issued. How can a principal be said to have ratified the illegal acts of his agent when he was never informed thereof? There is no evidence that Mrs. Brunot was informed that the collection was in Confederate notes when she drew out the money standing to the credit of Brunot, in March, 1865, and made the deposit in her own name as administratrix.
Indeed it is quite evident that such was not the case; otherwise why did they permit her to check out funds which they now say “ was treasonable and never had any value,” and make with them a deposit for herself on twentieth March, 1865 ? Why did they make up for her the bank book showing a deposit of $18,472 66, and also permit her on the same day to draw out therefrom $600 00 in United States currency, and credit her bank account therewith ?
We can not believe that the intelligent officers of a bank would, after Confederate money had ceased to have any value, as on twentieth March, 1865, permit Mrs. Brunot to check against the treasonable deposit of her husband, and upon that check open an account with his succession acknowledging the deposit of a largo sum in dollars, and at the same time ratify that deposit as of good and valid funds by permitting her to cheek out six hundred dollars, of good money, and credit the account therewith?
We can not believe that they could bo so far overreached by an inexperienced woman as to make the chock against worthless paper the basis for opening an account and giving her credit on their books for the large amount of $18,472 68.
The proposition is unreasonable and inconsistent with the ordinary prudence of men, much more so with that of the fiscal agents of a bank.
The whole defense appears to be an afterthought, an ingenious dodge based upon the vague conjectures of witnesses, who were not present and who had no personal knowledge of the transactions between Mrs. Brunot and the Branch Bank on the twentieth March, 1865, for the purpose of evading the consequences of a legitimate transaction.
*232The obligations of a mandatary and. depositary can not thus bo shuffled off by the defendant.
It is therefore ordered that the judgment of the court a qua be affirmed, with costs.
I concur in the decree rendered in this case.
W. W. HOWE.